Citation Nr: 1734341	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  14-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the appellant's claim regarding the character of his discharge in October 2007.

2.  Entitlement to service connection for acne.

3.  Entitlement to service connection for epilepsy.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD).

5.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for asthmatic bronchitis (claimed as lung condition) and, if so, entitlement to service connection for asthmatic bronchitis.

6.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to sleep apnea and, if so, entitlement to service connection for sleep apnea.

7.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to bilateral pes planus and, if so, entitlement to service connection for bilateral pes planus.

8.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to tinnitus and, if so, entitlement to service connection for tinnitus.

9.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to residuals of traumatic brain injury (TBI) and, if so, entitlement to service connection for residuals of TBI.

10.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to migraines and, if so, entitlement to service connection for migraines.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian Hill, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The appellant had active military service from September 18, 1995 to September 17, 1999, from September 18, 1999, to June 11, 2004, and from June 12, 2004, to October 2, 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant requested a hearing before the Board and a hearing was scheduled for August 17, 2017.  The appellant, through his representative, arranged a pre-hearing conference with the undersigned which was held on August 17, 2017.  Based on the disposition of the claims below, the appellant and his representative agreed to withdraw the request for a Board hearing.  See August 18, 2017 Statement in Support of Claim.

In a January 2008 administrative decision, the RO determined that the appellant's period of service from June 12, 2004, to October 2, 2007 was considered other than honorable service, based on offenses committed during that time period, and that VA benefits could not be granted based on that period of service.  

The issue of whether there is new and material evidence sufficient to reopen his claim regarding the character of his discharge has been listed above although no statement of the case has been issued on that claim.  The issue was repeatedly raised by the appellant in his 2010 Notice of Disagreement (NOD), in a January 2012 submission by his representative, and in a January 2014 VA Form 9.  Importantly, the raising of the issue in the NOD (and in the January 2014 VA Form 9) was not a direct appeal of the January 2008 administrative decision because the time for filing an appeal had expired.  Instead, these were new requests to reopen the claim, but the requests have not been adjudicated by the RO.  The Board will remand the character of discharge issue for the issuance of a statement of the case (SOC) despite the fact that the RO has not yet adjudicated the claim.  See Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993) (holding it is appropriate in certain cases to remand rather than refer claims although the claims have not been adjudicated by the RO); 38 C.F.R. § 19.9 (when it is determined that further evidence, clarification of the evidence, or correction of a procedural defect is necessary, remand for further development is required).  This issue was discussed at the August 2017 pre-hearing conference as intertwined with the various claims on appeal.  Moreover, the appellant and his representative specifically requested remand of the character of discharge claim in the August 18, 2017 Statement in Support of Claim, so the appellant will suffer no prejudice by remand for the issuance of an SOC rather than referral for an initial adjudication by the RO.

The issues of entitlement to service connection for major depression and PTSD have been recharacterized as a single claim of entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The above-listed matters numbered two (2) through eleven (11) were separately certified as five (5) appeals.  Pursuant to the appellant's August 2017 request and to facilitate efficient review of these matters, the claims have been merged into a single appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Introduction, the Board will remand for the issuance of an SOC on the issue of whether there is new and material evidence sufficient to reopen the appellant's claim regarding the character of his discharge from service.  The appellant and his representative should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g., VA Form 9) in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

The remaining claims are remanded as "inextricably linked together" with the character of discharge issue, because a favorable resolution of the character of discharge issue "could have a significant impact" on the outcome of the remaining claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case adjudicating the issue of whether there is new and material evidence sufficient to reopen the appellant's claim regarding the character of his discharge in October 2007.  The RO's attention is drawn to:
* January 2012 brief from the appellant's attorney along with a medical opinions from Drs. Earl Taitt and Jonathan Mangold, and
* Arguments from the appellant's attorney that the RO did not provide proper notice of the January 2008 administrative determination.

If the claim is not resolved to the appellant's satisfaction, he and his representative should be provided an appropriate period of time for response and the RO must advise the appellant and his representative, in writing, of the requirements for perfection of his appeal of this issue.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  After issuing a statement of the case resolving the character of discharge issue, and after completing any additional development deemed necessary, readjudicate the appellant's claims relating to (1) acne, (2) epilepsy, (3) acquired psychiatric disorder(s), including PTSD, (4) asthmatic bronchitis, (5) sleep apnea, (6) tinnitus, (7) bilateral pes planus, (8) residuals of TBI, (9) migraines, and (10) TDIU. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

